Atkinson, J.
1. A conspiracy may be shown by circumstantial evidence. Owens v. State, 120 Ga. 296 (48 S. E. 21) ; Weaver v. State, 135 Ga. 317 (69 S. E. 488); Turner v. State, 138 Ga. 808 (76 S. E. 349); Coleman v. State, 141 Ga. 731 (82 S. E. 228). There was sufficient evidence to warrant a finding that there was a conspiracy between the defendant on trial and another person jointly indicted with him, to take the life of the person alleged to have been slain; and that in furtherance of the conspiracy such person was slain by the defendant ’s eo-eonspirator.
2. No complaint is made of any error committed at the trial. The evidence was sufficient to authorize the verdict finding the defendant guilty of murder; and there was no error in overruling the motion for new trial.

Judgment ajirmed.


All the Justices concur.